BILLINGS, Chief Judge.
Dissolution of marriage proceeding in which the appellant-husband complains the Circuit Court of Maries County erred in its award of maintenance and marital property to respondent-wife.
We have read the transcript and the briefs of the parties and are of the opinion the judgment of the trial court is based on findings of fact which are not clearly erroneous. We do not find the award to respondent to be excessive, and the court was empowered to divide the marital property between the parties. No error of law appears, and an opinion would be of no prece-dential value.
Respondent’s motion to dismiss the appeal because of untimely filing of the notice of appeal1 and insufficiencies of appellant’s brief is overruled, and the judgment of the trial court is affirmed pursuant to Rule 84.16(b), V.A.M.R.
All concur.

. The respondent contended § 452.360 required notice of appeal to be filed within 10 days after entry of the dissolution decree. The St. Louis District of this Court considered and rejected the identical proposition in State ex rel. Nilges v. Ruth, No. 37,129, decided December 30, 1975, ruling that for purpose of appeal the finality of a dissolution judgment is governed by Rules 75.01, 81.05 and 81.04.